490 S.W.2d 577 (1973)
Fernando ZUNIGA, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 45737.
Court of Criminal Appeals of Texas.
February 14, 1973.
*578 William Davenport, San Angelo, for appellant.
Royal Hart, Dist. Atty., San Angelo, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
JACKSON, Commissioner.
Appellant was convicted of carrying on and about his person a pistol in premises covered by license to sell beer known as Ferns Bar. The jury assessed his punishment at three (3) years.
On May 30, 1970, Ferns Bar in San Angelo was duly licensed to sell beer. On that day appellant was in the bar drinking beer. Later appellant walked over to Joe Guerra, another customer, and struck him on the head, after which they fought. Police officers were notified of the disturbance, and arrived as appellant was going out the back door. Upon being arrested for being drunk in a public place, the officers took from appellant's possession a small .22 pistol.
The court gave a correct charge. There was included a charge on circumstantial evidence.
Appellant's brief points out three specific grounds of error, but cites no authorities, and is not in compliance with Art. 40.09, Vernon's Ann.C.C.P. Smith v. State, Tex.Cr.App., 472 S.W.2d 520.
However, we have examined the record and conclude there are no questions raised of constitutional dimensions nor are there any which require discussion under Art. 40.09, Sec. 13, V.A.C.C.P.
The judgment of the trial court is affirmed.
Opinion approved by the Court.